Citation Nr: 0613019	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injury to the left arm and shoulder.

2.  Entitlement to service connection for the residuals of 
injury to the neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1954 to 
October 1957.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran's 
claims.  

For the reasons provided below, the appeal must be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In February 2004, the veteran testified before a Veteran's 
Law Judge (VLJ) in a Video Conference hearing.  In July 2004, 
that VLJ remanded the appeal for additional evidentiary 
development.  Unfortunately, prior to return of the appeal to 
the Board, the VLJ who conducted the Video Conference hearing 
retired from Board service.  The law requires that the VLJ 
who conducts a hearing on appeal must author or participate 
in any subsequent decision made on that appeal.  In March 
2006, the veteran was provided written notification of this 
procedural problem and his available options and, in April 
2006, he responded that he wanted to appear before a VLJ at a 
Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take action to schedule and 
notify the veteran of a Travel Board 
hearing to be conducted at the RO.  Once 
the hearing has been completed, the appeal 
should be returned to the Board for 
further appellate review.  The veteran 
need take no action until further 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

